t c memo united_states tax_court estate of william f luton deceased nancy l jackson robert s herdman and william f luton jr co-executors petitioner v commissioner of internal revenue respondent docket no filed date richard j sideman and wendy abkin for petitioner cynthia k hustad for respondent supplemental memorandum opinion parr judge the opinion in this case tcmemo_1994_539 was filed on date in that opinion we determined the value of certain property includable in petitioner’s gross this memorandum opinion supplements estate of luton v commissioner tcmemo_1994_539 estate for federal estate_tax purposes furthermore we held that petitioner was not liable for an addition_to_tax for undervaluation pursuant to sec_6660 we directed the parties to submit computations pursuant to rule on date respondent filed her rule_155_computations for entry of decision on date petitioner filed its rule computation both parties filed memoranda in support of their rule_155_computations and in support of their objections to the other party’s rule_155_computations petitioner also filed a response to respondent’s memorandum hereinafter the parties’ rule_155_computations and memoranda in support thereof will be referred to as petitioner’s or respondent’s rule computation as the context requires prior to the trial of this case the parties filed a stipulation of partial agreement spa containing nine numbered paragraphs the spa reflected the parties’ agreement as to a number of issues relating to adjustments to the gross_estate estate deductions and adjusted_taxable_gifts to be incorporated in the computation of petitioner’s estate_tax deficiency if any for entry of decision by the court in the notice_of_deficiency inter alia respondent determined an adjustment to the value of the decedent’s stock all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated interest in dune lakes ltd dune lakes another adjustment related to an account receivable due the decedent from dune lakes paragraph sec_2 and of the spa address these adjustments paragraph provides that the value of the underlying real_estate_assets of dune lakes ltd adjustment b in the notice_of_deficiency for the tax_year ending date is determined to be dollar_figure without consideration of any discounts if applicable the amount of any discounts is still in dispute the parties agree that the amount of dollar_figure shown on the books of dune lakes ltd for the year ending date as loans from stockholders will be disregarded for purposes of valuing the stock and assets of dune lakes ltd paragraph provides that of the adjustment of dollar_figure for schedule c - mortgages notes and cash adjustment c in the notice_of_deficiency for the tax_year ending date respondent concedes dollar_figure of the adjustment - item a dune lakes limited and dollar_figure of the adjustment - item a open book account petitioners make no concessions there is no amount left in dispute the parties’ memoranda in support of their respective rule_155_computations incorporate the spa and the issues decided by the court in tcmemo_1994_539 however the parties failed to agree as to how two of the issues agreed to in the spa were to be reflected in the calculations of petitioner’s estate_tax liability for the years at issue the parties therefore filed the valuation of dune lakes was at issue and was addressed in our prior memorandum opinion accordingly for factual background relating to the corporation see tcmemo_1994_539 the instant motions for entry of decision based on their respective interpretations of the terms of the spa discussion the two areas of disagreement3 involve computations relating to deductions for administrative expenses and the proper interpretation of paragraph sec_2 and of the spa computations relating to administrative expenses the parties’ dispute involves certain deductions for administrative expenses petitioner asserts that the rule computation should include deductions for statutory attorneys’ fees and commissions additional attorneys’ fees and executor’s fees awarded by the probate_court interest on california estate_tax and interest on federal estate_tax in respondent’s rule computation these items were not included due to lack of substantiation in respondent’s rule computation she makes a number of concessions relating to the aforementioned items her concessions recognize that petitioner has substantiated the amounts claimed or that petitioner is entitled to deductions if and when it substantiates the amounts accordingly to the extent petitioner can provide substantiation we hold that such in petitioner’s memorandum in objection to respondent’s rule computation it asserts that its payment of its estate_taxes was timely made pursuant to sec_7502 respondent concedes that the return was filed and the tax was paid timely accordingly there is no issue before the court in that respect amounts are to be allowed as deductions in the rule computation interpretation of spa the parties’ dispute relates to a loan amount due the decedent from a related corporation dune lakes the parties addressed this issue in paragraph sec_2 and of the spa petitioner argues that in the notice_of_deficiency respondent treated the receivable inconsistently that is the amount of the loan was disregarded for purposes of valuing the dune lakes stock ie the liability did not reduce the net asset value of dune lakes however the amount was included in valuing the decedent’s receivables petitioner argues that paragraph sec_2 and of the spa resolved the inconsistency respondent contends that paragraph addressed only the valuation of dune lakes and the treatment of the loans to the corporation for purposes of valuing the stock of the corporation respondent asserts that paragraph is merely a compromise that has the effect of conceding only a part of the account receivable amount a settlement stipulation is a contract 52_tc_420 smith v commissioner tcmemo_1991_412 general principles of contract law are applied in construing a settlement agreement 420_us_223 this court has held that a settlement agreement is binding in the absence of fraud misrepresentation or mutual mistake of fact 42_tc_110 26_tc_171 in describing a settlement agreement we have stated that a settlement agreement is usually a compromise and the mere fact that one of the parties now feels more confident about some point or points that he did not insist upon in first determining and later stipulating these particular deficiencies is not sufficient grounds for avoiding the settlement agreement a settlement stipulation is in all essential characteristics a mutual contract by which each party grants to the other a concession of some rights as a consideration for those secured and the settlement stipulation is entitled to all the sanctity of any other contract saigh v commissioner supra pincite citations omitted when an agreement is ambiguous however we may look to extrinsic evidence to determine the parties’ intentions 92_tc_776 in 22_bta_426 the board defined ambiguity and set forth the applicable law concerning ambiguous contracts as follows if the expression used and the language of the instrument is merely ambiguous the rules of construction with respect to doubtful or ambiguous contracts or documents are applicable here upon this ground we have the right and it is our duty to determine what the parties intended by the expression used an instrument is clearly ambiguous and is open to construction when its words taken literally lead to absurdity or have no meaning or when two meanings could be given it is a primary rule_of construction of documents that the court must if possible ascertain and give effect to the mutual intention of the parties and in doing this greater regard is to be had to the clear intent of the parties than to any particular words which they may have used in the expression of their intent citations omitted petitioner contends that if the dune lakes receivable is treated as a receivable includable in the estate then it must be treated as a payable in determining the net asset value of dune lakes however if the receivable is treated as a capital_contribution and therefore not included in the net asset value of dune lakes then it must not be includable as a receivable in the estate petitioner contends that paragraph of the spa settled part of the issue by providing that the receivable will be disregarded for purposes of valuing the stock of dune lakes ie will be treated as a capital_contribution and will not reduce the net asset value of the corporation petitioner further contends that the remaining part of the issue was resolved in paragraph of the spa petitioner claims that it understood the language in paragraph as the logical and necessary mirror of the language of paragraph ie the loan would be disregarded for purposes of valuing the decedent’s receivables respondent agrees with petitioner’s interpretation of paragraph but she notes that by its terms paragraph addressed only the valuation of dune lakes and the treatment of the loans to the corporation for purposes of valuing the stock of the corporation respondent contends that paragraph by its terms merely compromises the adjustment made in the notice_of_deficiency moreover respondent contends that the adjustment in the notice_of_deficiency related only to amounts taken as marketability and collectability discounts dollar_figure relating to a receivable in the amount of dollar_figure and dollar_figure relating to an open book receivable in the amount of dollar_figure respondent argues that the amounts of the receivables for purposes of valuing the receivables were never put in issue therefore respondent argues that paragraph did not necessarily relate to paragraph respondent further asserts that her appeals officer had the primary responsibility for negotiating the settlement of the adjustments in the spa and it is clear from his notes that the settlement in paragraph was not directly related to the settlement in paragraph notwithstanding respondent’s assertions we find paragraph to be ambiguous first the amount of the concession is more than respondent’s adjustment in the notice_of_deficiency second the language in paragraph which provides that petitioners make no concessions and that there is no amount left in dispute makes the stipulation ambiguous moreover it seems reasonable to us that the loan amount reflected as a payable in determining the net asset value of dune lakes and as a receivable to the decedent would be treated consistently by the respondent asserts that the agent’s notes dated date state propose on dune lakes receivables which corresponds to a split of the dune lakes receivables in excess of the dollar_figure already conceded ½ dollar_figure-dollar_figure or dollar_figure this would result in a total concession by respondent of dollar_figure dollar_figure dollar_figure the purported notes are not part of the record furthermore petitioner disputes any agreement to a 50-percent concession parties for purposes of valuing the assets of the estate furthermore we note that the general contract principle of contra proferentem weighs against respondent in this case the principle states that an ambiguous provision in a written document is construed more strongly against the person who selected the language 100_tc_319 n see eg 397_us_203 accordingly we conclude that paragraph sec_2 and of the spa should be interpreted consistently with one another therefore we hold that the rule computation shall be computed so that the receivable amounts relating to the advances to dune lakes by the decedent are not includable in the estate to reflect the foregoing decision will be entered in accordance with the parties’ rule computation as revised to conform with this opinion
